Citation Nr: 0926899	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  07-02 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection tinnitus. 

Entitlement to service connection for right elbow injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1963 to February 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, bilateral 
hearing loss is causally or etiologically related to service.

2.  Affording the Veteran the benefit of the doubt, tinnitus 
is causally or etiologically related to service.

3.  Affording the Veteran the benefit of the doubt, right 
elbow injury is causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by 
active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).

2. Tinnitus was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).

3. Right elbow injury was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  In this case, the Board is granting in full the 
benefits sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  As to additional 
notice regarding the rating and effective date to be 
assigned, the RO will address this matter in effectuating the 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection Law and Regulations

The Veteran contends that his bilateral hearing loss and 
tinnitus were caused by constant exposure to noise during 
service.  The Veteran's DD Form 214 shows that he served as a 
weapons infantry specialist.  The Veteran does concede some 
post-service occupational noise exposure, specifically, he 
worked as a dam tender for irrigation for 20 years.  The 
Veteran believes that his hearing was initially damaged in 
service and continued to worsen subsequently.  Moreover, the 
Veteran contends that his current right elbow injury is the 
result of an injury he sustained in December 1963 while in 
service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  


Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  
38 C.F.R. §§ 3.307(a), 3.309(a).

Thus, in order to establish service connection for a claimed 
disorder, a claimant must submit: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric 
testing during a claimant's period of active military service 
in order for service connection to be granted.  Regulation 38 
C.F.R. § 3.385 does not prevent a claimant from establishing 
service connection on the basis of post-service evidence of 
hearing loss related to service when there were no 
audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any 
disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record 
including that pertinent to service.  38 U.S.C.A.  § 1110; 38 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.
I.	Hearing Loss and Tinnitus

The Veteran's December 1962 induction physical examination 
and his service treatment records (STRs) are negative for 
complaints, treatment, or diagnosis for bilateral hearing 
loss or tinnitus.  The Veteran's February 1965 separation 
physical examination demonstrates that the Veteran indicated 
that he has or previously experienced ear, nose, or throat 
trouble.  The separation examination is negative for a 
diagnosis of hearing loss or tinnitus.  Specifically, the 
audiometric findings indicate essentially normal hearing 
bilaterally.   

The Veteran underwent a private audiometric evaluation in 
October 2005.  
The examiner did not provide a diagnosis of bilateral hearing 
loss or tinnitus.  The examiner noted the Veteran's speech 
recognition scores as 75% in the right ear and 75% in his 
left ear.  However, this evidence is in a format that is 
incompatible for VA rating purposes.  Specifically, the 
report included audiometric findings of puretone hearing 
threshold levels that are shown in graphic form instead of 
numeric form.  The Board is precluded from applying these 
graphic results to the criteria of 38 C.F.R. § 3.385 in order 
to determine the severity of any hearing loss disability.  
See Kelly v. Brown, 7 Vet. App. 471 (1995).  In addition, the 
report included the aforementioned speech recognition scores; 
however, the results do not indicate whether or not the 
Maryland CNC Test was utilized.  See 38 C.F.R. § 3.385.

The Veteran underwent a VA audiometric examination in January 
2006.  At the time, the Veteran reported having difficulty 
hearing at all times, which began in service.  He reported 
significant noise exposure in service, explaining that he 
served as teacher of mortars, as well as a paratrooper, where 
he was exposed to excessive noise from machine guns, mortars, 
and 81 millimeter weapons.  Regarding his complaints of 
tinnitus, the Veteran indicated that he has had bilateral 
constant tinnitus since separation from service.  

Upon examination, pure tone thresholds in decibels were as 
follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
15
25
45
65
85
LEFT
10
20
40
80
95

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 92 percent in the left ear. 

Upon review of the Veteran's claims file, the examiner 
diagnosed the Veteran with bilateral sloping and severe high 
frequency sensorineural hearing loss.  The examiner opined 
that hearing thresholds do meet the criteria for a disability 
under VA regulations.  He further opined, that based upon the 
Veteran's three audiometric tests during service which 
demonstrate normal hearing sensitivity, his current bilateral 
hearing loss is less likely than not related to or caused by 
his military service.  Regarding the Veteran's tinnitus, the 
examiner noted that there are no complaints during service, 
thus, given that the Veteran's separated from service with 
normal hearing, his tinnitus is less likely than not related 
to or caused by his military service.   

The record includes a January 2007 from Dr. C.D. to Dr. C.C., 
the Veteran's private physician.  Dr. C.D. indicates that the 
Veteran was referred to him for an evaluation due to his 
hearing problem, which has existed since the 1960's when the 
Veteran was in service.  Dr. C.D. reported that the Veteran 
was exposed to significant noise during service, including, 
small arms fire, mortars, automatic rifles, and airplane 
noise.  Regarding the Veteran's hearing loss and tinnitus, 
Dr. C.D. indicated that he has reviewed statements from 
several fellow servicemen who served with the Veteran, all of 
whom indicate awareness of the Veteran's hearing difficulties 
during service.  Dr. C.D. noted that he reviewed the 
Veteran's service treatment records, which demonstrate normal 
hearing at the time of his December 1962 induction 
examination.  He also noted that the Veteran's February 1965 
separation examination shows that the Veteran checked the box 
indicating that he has hearing problems.  Upon review of the 
Veteran's service treatment records and post-service 
treatment records, Dr. C.D. diagnosed the Veteran with 
bilateral high frequency sensorineural hearing loss 
associated with tinnitus.  Dr. C.D. opined that it is more 
likely than not, given the Veteran's prior exposure to noise 
in service, that his hearing loss and tinnitus are directly 
related to his service.  


In February 2007, Dr. C.C., the Veteran's private physician, 
submitted a letter on behalf of the Veteran indicating the 
Veteran's long-standing history of tinnitus.  Upon review of 
the Veteran's service treatment records and Dr. C.D.'s 
January 2007 consultative note, Dr. C.C. opined that it is 
more likely than not that the Veteran's current hearing loss 
and tinnitus are a direct result of his service.  

Several servicemen who served with the Veteran submitted 
statements dated in June 2003 to February 2006 regarding the 
Veteran's hearing loss and tinnitus.  In an August 2005 
letter, F.G. indicated that he served with the Veteran in 
approximately 1964, when they were exposed to mortars and 
live fire for several weeks without the use of hearing 
protection.  In a June 2003 letter, J.S. indicated that when 
he initially met the Veteran, the Veteran did not have 
hearing difficulty or ringing of the ears.  However, upon 
discharge from service, it was clear that the Veteran 
suffered from bilateral hearing loss and constant tinnitus, 
which J.S. attributes to significant noise exposure without 
the use of hearing protection.    

The history that the Veteran provides about noise exposure in 
service, where he was exposed to excessive noise from machine 
guns and 81 millimeter weapons, without the use of hearing 
protection during service is consistent and credible.  The 
Veteran currently has bilateral hearing loss and tinnitus.  
The Board notes that the opinion offered by the January 2006 
VA examiner is based upon incorrect rationale, specifically, 
the examiner based his opinion on the fact that the Veteran's 
hearing was normal throughout service and at his February 
1965 separation examination.  In this regard, as indicated 
above, the requirements for service connection for hearing 
loss as defined in 38 C.F.R. § 3.385 need not be shown by the 
results of audiometric testing during a claimant's period of 
active military service in order for service connection to be 
granted.  Hensley, 5 Vet. App. at 155.  Evidence in support 
of the claim includes the Veteran's MOS as a weapons infantry 
specialist and history of considerable noise exposure during 
service, as well as the positive nexus opinions provided by 
Dr's C.C. and C.D, which relate the Veteran's current 
bilateral hearing loss and tinnitus to service.  Thus, giving 
the benefit of the doubt to the claimant, as required by 38 
U.S.C.A. § 5107, the Board grants service connection for the 
Veteran's bilateral hearing loss and tinnitus. 

II.	  Right Elbow 

The Veteran's December 1962 induction physical examination, 
as well as his February 1965 separation physical examination 
are negative for complaints, treatment, or diagnosis for of a 
right elbow injury.  The Veteran's service treatment records 
(STRs) note that the Veteran was treated for a right elbow 
injury in December 1963 while in service.  

In May 2006, the Veteran sought treatment from Dr. C.C. and 
Dr. R.H. for his elbow condition and underwent an orthopedic 
examination.  At the time, the Veteran reported that his 
elbow has been bothersome for many years due to the injury he 
sustained December 1963 while in service.  Subsequent to the 
injury, the pain led to the excision of the olecranon bursa 
and since that time, the Veteran reported that his elbow has 
been a source of pain and aggravation.  Specifically, he 
indicated that he has difficulty with hyperextension of the 
elbow and some medial and lateral elbow pain.  He denied 
numbness and tingling, as well as crepitus.  He denied recent 
history of trauma.  

On examination, the Veteran had full range of motion of his 
right elbow.  There was full supination and internal 
rotation.  There was full flexion and extension.  There was 
pain with extension in the posterolateral aspect of the elbow 
with impingment.  There was both medial and lateral 
epicondyle pain.  There was tenderness over the medial 
epicondyle region, as well as tenderness posteriorly, 
however, without crepitus.  

Upon completion of examination and review of service 
treatment records, Dr. R.H. diagnosed the Veteran with right 
elbow posterolateral impingment, opining that the cause of 
the injury is more likely than not a chronic condition that 
stemmed from a previous injury in service, which occurred in 
December 1963.  Dr. R.H. further indicated that the Veteran's 
elbow condition continues with some medial epicondylitis, 
which is a chronic condition and will worsen with time.  
Finally, the Dr. indicated that the Veteran's elbow condition 
will not improve, as there is no known surgical treatment to 
correct his condition.  

In the present case, the evidence shows that the Veteran has 
a right elbow injury, as Dr. R.H. indicated in the May 2006 
private orthopedic examination, where he provided a diagnosis 
of right elbow posterolateral impingment.  In this regard, 
Dr. R.H. opined that the Veteran's current right elbow 
disability is the result of the injury documented in December 
1963 during service.  Based on the foregoing, the Board finds 
that the preponderance of evidence supports a grant of 
service connection for the Veteran's right elbow injury.  All 
doubt has been resolved in the Veteran's favor.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for right elbow injury is granted. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


